         Case 1:17-cv-03296-PKC Document 126 Filed 12/16/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE: FYRE FESTIVAL LITIGATION                          Civil Action No. 1:17-cv-03296 (PKC)

                                                     PLAINTIFF’S PROPOSED EXHIBIT LIST
                                                         FOR EVIDENTIARY HEARING


       Pursuant to Honorable Judge P. Kevin Castel’s Opinion and Order (Doc 124), Plaintiff

Daniel Jung, on behalf of himself and the Putative Class, hereby submits his Exhibit List for the

evidentiary hearing as follows:

       PX A. Criminal Complaint filed June 30, 2017 – U.S. v. William McFarland

       PX B. Criminal Case Docket – 1:17-mj-04988-UA-1

       PX C. Criminal Complaint filed June 11, 2018 – U.S. v. William McFarland

       PX D. Criminal Case Docket –1:18-cr-00446-NRB

       PX E. William McFarland Guilty Plea

       PX F. Complaint - SEC v. William McFarland

       PX G. Case Docket – SEC v. William McFarland

       PX H. Final Judgement – SEC v. William McFarland

       PX I. Bankruptcy Case Docket – 17-11883(MG)

       PX J. Letter dated April 29, 2017 from Fyre Festival to Ticket Purchasers

       PX K. Cease and desist letter dated April 28, 2017

       PX L. Netflix Documentary – Fyre: The Greatest Party That Never Happened

       PX M. Hulu Documentary – Fyre Fraud

       PX N. Fyre Festival website – Account

       PX O. Fyre Festival website – Packages

       PX P. Fyre Festival website – Schedule

       PX Q. Fyre Festival website – Upgrades
       PX R. Fyre Festival website – Yachts
 Case 1:17-cv-03296-PKC Document 126 Filed 12/16/20 Page 2 of 3




PX S. Fyre Festival website – FAQ

PX T. Fyre Festival Pitch Deck

PX U. Fyre Festival internal text messages

PX V. Comcast Ventures Term Sheet

PX W. Emails from The Fyre Team to Attendees

PX X. Photographs of the Fyre Festival taken by attendees

PX Y. Receipts of attendee expenses related to the Fyre Festival

PX Z. Twitter Event Post – Fyre Festival: the luxury party that turned into the Hunger

   Games; https://twitter.com/i/events/857902104681361410

PX AA. Twitter Post – The entire medical team is gone;

   https://twitter.com/Rosario_609/status/857935514787303425?s=20

PX BB. Twitter Post – These are comments on Instagram that Fyre Festival deletes;

   https://twitter.com/FyreFraud/status/856868993361207297

PX CC. Twitter Account – FyreFraud; https://twitter.com/fyrefraud?lang=en

PX DD. Soundcloud – Fyre Media Internet Call;

   https://soundcloud.com/vice_news/vice-news-exclusive-fyre-media-internal-call

PX EE. YouTube – Announcing Fyre Festival;

   https://www.youtube.com/watch?v=mz5kY3RsmKo
PX FF. YouTube – Model Who Promoted Fyre Festival Breaks Her Silence After

   Disaster; https://www.youtube.com/watch?v=yXV3Xu3GteE

PX GG. SDNY Press Release dated July 26, 2018 - William McFarland Pleads Guilty

PX HH. The New York Times – Fyre Festival Organizer Sentenced to Six Years in

   Federal Prison

PX II. The Washington Post - The founder of the disastrous Fyre Festival has a history of

   overpromising ‘elite’ access

PX JJ. The New York Times - Fyre Festival, a Luxury Music Weekend, Crumbles in the
   Bahamas
       Case 1:17-cv-03296-PKC Document 126 Filed 12/16/20 Page 3 of 3




      PX KK. Vice - Exclusive audio_ Fyre Festival founders reveal to employees nobody's

          getting paid

      PX LL. Bloomberg - Comcast Rejected Funding Days Before Doomed Fyre Festival

      PX MM. Mic - Fyre emails

      PX NN. Business Insider – Lawyers for the Fyre Festival sent cease-and-desist letters to

          people who tweeted about it, lawsuit claims

      PX OO. Insider - 12 shocking takeaways from Fyre Fraud, the new Fyre Festival

          documentary on Hulu; https://www.insider.com/fyre-fraud-hulu-documentary-billy-

          mcfarland-2019-1



      This exhibit list is being filed concurrently with the witness list.


Dated: December 16, 2020                      Respectfully submitted,

                                             GERAGOS & GERAGOS, APC

                                             By: /S/ Benjamin J. Meiselas

                                             Benjamin J. Meiselas
                                             Attorneys for Plaintiff
                                             644 South Figueroa Street
                                             Los Angeles, CA 90017
                                             United States of America
                                             Tel: (213) 625-3900
                                             Fax: (213) 232-3255
                                             geragos@geragos.com
